                                                            USDC1 SDNY
         Case 1:20-cv-06322-GHW Document 24 Filed 12/23/20 Page   of 1
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 12/23/20
December 23, 2020

BY CM/ECF

The Honorable Gregory H. Woods
United States District Judge                            MEMORANDUM ENDORSED
United States District Court for the
    Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

         Re:     Linda Hirshman v. Don Franzen (20 Civ. 06322 (GHW))

Dear Judge Woods:

        We represent Defendant Don Franzen. We write, with the express permission of
Plaintiff’s counsel, in connection with the Court’s request that the parties provide a status update
to the Court today on this matter, unless a Stipulation of Dismissal was earlier filed. (ECF Doc.
No. 22).

       The parties jointly report that significant progress has been made to formalize their
global settlement. The parties are actively working through a remaining issue of particular
complexity and hope to conclude that effort shortly. The parties jointly suggest that they provide
a further status update to the Court on or before January 14, 2021, unless a Stipulation of
Dismissal is filed earlier (as is expected).

        The parties thank the Court for its continued attention to this matter.

Respectfully submitted,



David I. Greenberger
O: (212) 658-1946 ext. 204
E: david@baileyduquette.com

cc:     Gabriel Levinson, Esq. (by ECF)
        Darnell Stanislaus, Esq. (by ECF)




Application granted. The parties are directed to submit a status letter with respect to this matter no later
than January 14, 2021 in the event that no stipulation of dismissal has been filed by that date.
SO ORDERED.

Dated: December 23, 2020                                         _____________________________________
                                                                        GREGORY H. WOODS
                                                                       United States District Judge
